                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      In re:                                         Case No. 19-cv-06194-MMC

                                         PACIFIC THOMAS CORPORATION,                    Bankruptcy Case No. 14-54232 MEH
                                  8
                                                       Debtor                           ORDER DENYING
                                  9
                                                                                        APPELLANT/CREDITOR'S
                                  10                                                    APPLICATION TO PROCEED
                                                                                        WITHOUT PREPAYING COSTS;
                                  11                                                    DIRECTIONS TO
                                                                                        APPELLANT/CREDITOR
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the Court is appellant/creditor Welton Penney's "Application to Proceed in

                                  15   District Court Without Prepaying Fees or Costs," filed in the bankruptcy court on August

                                  16   30, 2019. Having read and considered the application, the Court rules as follows.

                                  17          Although the filing fee to commence an appeal from a bankruptcy court order is

                                  18   $298, a district court may authorize an appellant to commence an appeal without

                                  19   payment of the filing fee, if the appellant demonstrates that he is “unable to pay such fee[]

                                  20   or give security therefor.” See 28 U.S.C. § 1915(a)(1).

                                  21          In his application, appellant/creditor states he is not employed, has no cash or

                                  22   other assets, and has no debts of any kind. The bankruptcy court docket, however,

                                  23   indicates appellant/creditor recently paid a filing fee of $181 and, in addition, ordered two

                                  24   transcripts on an expedited basis, which order necessarily required him to "make

                                  25   satisfactory arrangements with the reporter for paying the cost of the transcript[s]." See

                                  26   Fed. R. Bankr. Proc. 8009(b)(4). Under such circumstances, it appears appellant's

                                  27   application is deficient, as it fails to disclose the source for such expenditures.

                                  28          Accordingly, the application is hereby DENIED.
                                  1           If appellant/creditor wishes to proceed with the instant appeal, he must, no later

                                  2    than November 1, 2019, pay the filing fee or, alternatively, file a new application that

                                  3    clarifies his financial condition. If, by November 1, 2019, appellant/creditor has not paid

                                  4    the filing fee or submitted a sufficient application, the Court will dismiss the above-

                                  5    referenced appeal without prejudice.

                                  6           IT IS SO ORDERED.

                                  7

                                  8    Dated: October 15, 2019
                                                                                                MAXINE M. CHESNEY
                                  9                                                             United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
